Citation Nr: 0516720	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  04-07 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and P. W., PhD.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied service connection 
for PTSD. 

In November 2004, the veteran testified before the 
undersigned Veterans Law Judge at the Board in Washington, 
D.C. concerning the issue on appeal.  A copy of the hearing 
transcript has been associated with the claims file.


FINDINGS OF FACT

1.  The record contains credible corroborating evidence of 
the veteran being sexually assaulted during service. 

2.  The veteran has PTSD due to being sexually assaulted 
during service. 


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f), 4.124a (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2004) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

In Patton v. West, 12 Vet. App. 272, 278 (1999), the United 
States Court of Appeals for Veterans Claims pointed out that 
there are special evidentiary procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION MANUAL 
M21-1, Part III, para. 5.14c (February 20, 1996), and former 
M21-1, Part III, para. 7.46(c)(2) (October 11, 1995).  In 
personal assault cases, more particularized requirements are 
established regarding the development of "alternative 
sources" of information as service records "may be devoid of 
evidence because many victims of personal assault, especially 
sexual assault and domestic violence, do not file official 
reports either with military or civilian authorities."  VA 
ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim 
is based on in-service personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to:  records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to:  a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post- 
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2004)).

The veteran contends that he has PTSD as a result of several 
events  during service, such as severe racial tensions, 
personal assaults and physical altercations.  His primary 
stressor, however, is that while assigned to C-Company in 
Okinawa, Japan, he was sexually assaulted by three 
servicemen, sergeant G., corporal E. N. and a man named 
"E."  (Transcript (T.) at page (pg.) 13).   He maintains 
that he did not tell anyone about the rape because his 
attackers threatened him (T. at pg. 14) and because he was 
embarrassed.  In addition, the veteran contends that he was 
involved in a physical altercation with a man named "C." 
who had teased him about the in-service sexual assault, and 
that he knocked out C's teeth and sustained a bite wound to 
his right hand (T. at pg. 4).  He also testified that while 
stationed in North Carolina in late 1975, he was involved in 
a physical altercation in which he severely beat a man in the 
head.  Finally, he contends that he witnessed a woman being 
raped by three men, two were soldiers.  

Service medical records reflect that in March 1975, the 
veteran was involved in a fight and that he sustained a deep, 
linear, vertical laceration above the second 
metacarpophalangeal joint down to the tendon sheath.  An 
impression of deep laceration over the second 
metacarpophalangeal joint was entered.  The wound was soaked, 
cleaned, scrubbed, and wrapped in gauze.  In June 1975, the 
veteran was seen in the orthopedic clinic and complained of 
having a swollen right hand.  It was noted that the veteran 
had been hit in the mouth in late 1975.  At that time, X-rays 
of the right hand showed partial destruction of the 
metacarpal head of the right long finger.  An impression of 
post-traumatic arthritis of the right long 
metacarpophalangeal joint was entered.  The veteran was given 
a splint.  When the veteran returned to the clinic in mid-
July 1975, he complained of pain of the right long finger 
near the metacarpophalangeal joint.  There was edema and 
redness.  He had full range of motion.  X-rays of the right 
hand were noted to have been unchanged.  The veteran received 
soaks and Motrin.  A July 1975 discharge examination report 
reflects that the veteran was psychiatrically normal.  It was 
noted that he had a scar at the proximal interphalangeal 
joint of the third digit of the right hand.  In the notes 
section of the report, the examiner noted that in March 1975, 
the veteran had sustained a bite injury. 

The veteran's service personnel records, to include his DD 
214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, reflects that his military 
occupational specialty was a basic administrative clerk.  The 
veteran received the National Defense Service Medal and Rifle 
Marksmanship Badge.  These reports do not reflect that the 
veteran requested any change in duty assignments, or that he 
had an increase in use of leave, or a decrease in 
performance.  A Career Planning Contact Record, dated in June 
1974, reflects that the veteran was a "very good Marine."  
An April 1975 report reflects that the veteran had an 
infection of the right third metacarpophalangeal joint.  

Post-service private and VA treatment and evaluation records, 
dated from January 1976 to December 2002, have been 
associated with the claims files.  A review of these reports 
reflect that the veteran has consistently given the same 
stressor information since he admitted to having been 
assaulted during service.  The veteran's treating 
psychologist, P.W., has diagnosed the veteran with PTSD as a 
result of the in-service sexual trauma (see August and 
December 2002 treatment reports).  In addition, in November 
2004, Dr. W. provided testimony to this effect before the 
undersigned Veterans Law Judge.  

The Board has reviewed the evidence of record in association 
with the veteran's contentions and November 2004 hearing 
testimony.  As noted above, there are special criteria for 
PTSD cases based on stressors that involved sexual assault or 
trauma.  In this case, like most sexual assault cases, the 
evidence is not unequivocal.  Nonetheless, there is 
substantial indication within the file, including service 
medical records confirming the appellant's contention that he 
sustained trauma to his right hand from a bite-wound as a 
result of a physical altercation with an individual who had 
teased him about the in-service assault.  Furthermore, the 
veteran's treating psychologist, Dr. P.W., has reviewed the 
veteran's history and has opined in both written reports and 
in oral testimony that the appellant's currently diagnosed 
PTSD is related to the in-service sexual assault.  While VA 
outpatient reports reflect that there was a question of 
reliability regarding the veteran's responses to questions 
surrounding the in-service assault (see VA outpatient 
reports, dated in June and July 2001), this is consistent 
with his being threatened and being embarrassed after the 
incident.  In sum, the veteran's treating psychologist has 
diagnosed PTSD due to in-service sexual trauma, and there is 
some corroboration of the veteran's story.  Thus, the Board 
finds that under the guidelines set forth in the evaluation 
of sexual assault claims, and recognizing the credible 
allegations raised by the veteran in association with the 
evidence of record, that reasonable doubt must be resolved in 
his favor.  Service connection for PTSD is granted. 


ORDER

Service connection for PTSD is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


